DETAILED ACTION
This office action is in response to the application filed on 9/4/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
In regards to claim 1, line 3, it appears that “coupling” should be “coupled”.  
In regards to claim 7, line 3, it appears that “coupling” should be “coupled”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plesnik, US9722498.

    PNG
    media_image1.png
    757
    837
    media_image1.png
    Greyscale

	Regarding Claim 1, Plesnik discloses (annotated fig. 3 above, hereinafter fig. 3’, 4) a power supply, comprising: a transformer (302) with a primary winding (303), a secondary winding (304), and a detection winding (305+306), inductively coupling to one another (via 302 core); a rectifier switch (314) connected in series with the secondary winding between two output power lines (lines connecting to 302); a secondary-side controller (cntrl) electrically coupled to two ends of the detection winding (@320 and 323), for controlling the rectifier switch in response to two terminal signals at the two ends respectively (Vdr, Vdf); and two diodes (321, 324), back-to-back electrically connected in series between 
	Regarding Claim 2, Plesnik discloses (fig. 4) the two terminal signals are first and second signals (462, 464), and the secondary-side controller turns ON the rectifier switch (via 314 gate) in response to a falling edge of the first signal (or a rising edge of the second signal (col. 6, lines 40-67).
	Regarding Claim 6, Plesnik discloses (fig. 3, 4) two switches (347, 337) electrically connected in series between the two ends (see 358); wherein the secondary-side controller is capable of turning ON the two switches to provide a short-circuit between the two ends (see 358, switches are capable to be turned on simultaneously, 347 on creates a path that could short the ends). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Plesnik in view of Yin et al. (US9595878, hereinafter Yin).
	Regarding Claim 3, Plesnik discloses (fig. 6) a power switch (309) electrically connected in series with the primary winding (303); wherein the two terminal signals are first and second signals (Vdf and Vdr), a dead time starts when the rectifier switch is turned OFF and ends when the power switch is turned ON (for operation synchronous 314 would be in synch with 309 to allow for storing and releasing energy from the inductor in which dead time would be present), and the secondary-side controller is 
	Plesnik does not disclose adjusting the deadtime.
	Yin discloses adjusting a deadtime (col. 12, lines 4-32).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Plesnik to include deadtime adjustment as disclosed in Yin to ensure reliable switching while avoiding short circuit conditions (Yin, col. 12, lines 29-32).
	Regarding Claim 7, Plesnik discloses a power supply (fig. 6), comprising: a transformer (302) with a primary winding (303), and a secondary winding (304), inductively coupling to each other; a power switch (309) connected in series with the primary winding; a rectifier switch (314) connected in series with the secondary winding between two output power lines (lines to 352); and a secondary-side controller (CNTRL) controlling the rectifier switch; wherein the secondary-side controller provides a deadtime after a first moment when the rectifier switch is turned OFF and before a second moment when the power switch is turned ON (for operation synchronous 314 would be in synch with 309 to allow for storing and releasing energy from the inductor in which deadtime would be present), in response to an output voltage at one of the output power lines (via 330).
	Plesnik does not disclose adjusting a deadtime.
	Yin discloses adjusting a deadtime (col. 12, lines 4-32).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Plesnik to include deadtime adjustment as disclosed in Yin to ensure reliable switching while avoiding short circuit conditions (Yin, col. 12, lines 29-32).
	Regarding Claim 12, Plesnik discloses the secondary-side controller is electrically connected to the secondary winding via a resistor (322), and provides a bias current flowing through the resistor based on the output voltage (col. 5, lines 53-57).

Allowable Subject Matter
Claims 4,  5 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4, the prior art fails to disclose: “...the secondary-side controller makes a duration of the minimum approach a predetermined length switch cycle by switch cycle.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 8, the prior art fails to disclose: “...the secondary-side controller makes a duration of the dead time approach a predetermined length switch cycle by switch cycle, and the secondary-side controller determines the predetermined length based on the output voltage.” in combination with the additionally claimed features, as are claimed by the Applicant.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Louvel; Jean-Paul Georges Rene, US 10903751, discloses a method and system of driving an electrically controlled switch with a snubber capacitor.
Fronk; Karl T., US 7054168, discloses an undershoot eliminator circuit and method for synchronous rectified DC-DC converters.
Kyono; Yoichi, US 20060109693, discloses a switching power supply device and switching method.

Yoshida; Koji et al., US 7400519, discloses a switching power supply.
Korcharz; Dror et al., US 5828558, discloses a PWN controller use with open loop flyback type DC to AC converter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838